 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
          HEATHER LOGUE, et al.,                    Case No. 19-cv-189-BAS-NLS
11
                                    Plaintiffs,     ORDER GRANTING
12                                                  DEFENDANTS’ MOTION TO
                                                    DISMISS PUNITIVE DAMAGES
13             v.
                                                    [ECF No. 7]
14        CURTIS MANAGEMENT
          COMPANY, INC., et al.,
15
                                  Defendants.
16
17
18           Presently before the Court is Defendants Curtis Management Company, Inc.
19   and The Bluffs of Fox Run Homeowners Association’s Motion to Dismiss Punitive
20   Damages. (“Mot.,” ECF No. 7.) Plaintiffs Heather Logue, minors L.L., E.L., A.L,
21   Ronald Greathouse and Lorraine Greathouse filed an opposition to the Motion,
22   (“Opp’n,” ECF No. 9), and Defendants filed a reply in support of the Motion,
23   (“Reply,” ECF No. 10). The Court finds this Motion suitable for determination on
24   the papers and without oral argument. Civ. L. R. 7.1(d)(1). For the reasons stated
25   below, the Court GRANTS Defendants’ Motion.
26   I.      BACKGROUND
27           Plaintiffs Ronald and Lorraine Greathouse live with their two minor children
28   in a complex located on Old Bridgeport Way. Plaintiff Heather Logue lives in the

                                              –1–
 1   same complex with her three children, minors L.L., E.L., and A.L. (“Compl.,” ECF
 2   No. 1, at ¶¶ 13–14.) The complex is referred to herein as the “Subject Property.”
 3   Plaintiffs allege Defendants Curtis Management Company Inc. and The Bluffs of
 4   Fox Run Homeowners Association manage and supervise the operation of the
 5   Subject Property. (Id. ¶ 6.) Defendants enforce certain rules at the Subject Property,
 6   for example:
 7      • “It is the responsibility of each owner/resident using the pool or spa to ensure
 8          that persons fourteen (14) years of age or under using the pool and/or spa are
 9          under direct supervision at all times by a designated, responsible adult 18 years
10          or older.”
11      • “Parents or guardians are responsible for controlling loud play and/or
12          screaming by their children and if noise is excessive, they will be asked to
13          leave the pool area.”
14      • “Ball games shall be restricted to the open lawn area adjacent to the swimming
15          pool facility” and are not allowed on “common area sidewalks.”
16      • “The use of wheeled recreational devices of any kind are not permitted in the
17          common area driveways, parking areas, sidewalks, pool concrete area, and
18          garage roadway.”
19   (Id. ¶ 15.)    Plaintiffs have received violation letters from Defendants because
20   Plaintiffs’ children rode scooters on the sidewalk of the common areas of the Subject
21   Property. (Id. ¶ 16.) Plaintiffs have also been threatened with fines for various
22   violations, and several homeowners on the Bluffs board of directors have told
23   Plaintiffs that they and their children are violating the rules. (Id. ¶¶ 16, 19, 20.)
24   Plaintiffs allege Defendants’ housing practices discriminate on the basis of familial
25   status. (Id. ¶ 1.)
26          Plaintiffs bring claims for: violation of the Fair Housing Act; violation of
27   California’s Fair Employment and Housing Act; violation of California’s Unruh
28   Civil Rights Act; Unfair Business Practices; and Negligence. Plaintiffs pray for

                                               –2–
 1   various types of damages, including punitive damages. Defendants move to dismiss
 2   the request for punitive damages under Federal Rule of Civil Procedure 12(b)(6).
 3   II.    ANALYSIS
 4          A.      Whether the Present Motion is Proper
 5          Plaintiffs first argue the present Motion is an improper means to challenge
 6   their prayer for relief.
 7          In support of their request, Defendants rely heavily on the prior case Chapman
 8   v. Bluffs of Fox Run Homeowners Association, 16-cv-489-BAS (AGS), which was
 9   brought by different plaintiffs making similar discrimination claims against the same
10   Defendant, the Bluffs.1 The Chapman plaintiffs also included a prayer for punitive
11   damages, and the Bluffs moved to strike the punitive damages allegations under
12   Federal Rule of Civil Procedure 12(f). Chapman v. Bluffs of Fox Run Homeowners
13   Ass’n, 16-cv-489-BAS (AGS), 2016 WL 7188279 (S.D. Cal. Dec. 12, 2016). The
14   Court construed the Bluffs’ motion as a motion to dismiss under Rule 12(b)(6). Id.
15   at *3. The Court found the plaintiffs did not allege any facts to support their
16   conclusory claim for punitive damages and dismissed without prejudice the punitive
17   damages allegations. Id. at *3–4.
18          Here, Defendants move to dismiss the punitive damages allegations for
19   Plaintiffs’ federal and state-law claims. Plaintiffs respond by arguing Rule 12(b)(6)
20   is not a basis for dismissal of punitive damages, as damages are not a “claim” that
21   may be dismissed. (Opp’n 2.) See Oppenheimer v. Southwest Airlines Co., No. 13-
22   cv-260-IEG (BGS), 2013 WL 3149483, at *3 (S.D. Cal. June 17, 2013).
23          But Defendants distinguish Oppenheimer, arguing they are not challenging
24   “simply the prayer for punitive damages, but rather the sufficiency of the allegations
25
26
     1
       Defendants request the Court take judicial notice of the order on the Bluffs’ motion to dismiss.
27   (ECF No. 7-1.) The Court takes judicial notice of the existence of the prior order, “but not the truth
     of the facts cited therein.” See Marsh v. San Diego Cnty., 432 F. Supp. 2d 1035, 1043 (S.D. Cal.
28
     2006).

                                                      –3–
 1   supporting Plaintiffs’ request for punitive damages.” (Reply 3.) The distinction
 2   between a motion to strike punitive damages under Rule 12(f) and a motion to
 3   dismiss the allegations under Rule 12(b)(6) turns on the rationale used by Defendants
 4   to justify the motion. Motions to strike “are commonly used to ‘strike a prayer for
 5   relief where the damages sought are not recoverable as a matter of law.’” Mat-Van,
 6   Inc. v. Sheldon Good & Co. Auctions, LLC No. 07-cv-912-IEG (BLM), 2007 WL
 7   2206946, at *7 (S.D. Cal. July 27, 2007) (quoting Gay-Straight Alliance Network v.
 8   Visalia Unified Sch. Dist., 262 F. Supp. 2d 1088, 1110 (E.D. Cal. 2001)). On the
 9   other hand, if the defendants are challenging the sufficiency of the allegations
10   supporting punitive damages, then the proper means for challenging is a Rule
11   12(b)(6) motion. Mat-Van, Inc., 2007 WL 2206946, at *7 n.11; see also e.g., In re
12   Yahoo! Inc. Customer Data Sec. Breach Litig., 313 F. Supp. 3d 1113, 1147 (N.D.
13   Cal. 2018) (holding the defendant properly moved under Rule 12(b)(6) in moving to
14   dismiss the plaintiff’s prayer for punitive damages).
15         Defendants state they are challenging the sufficiency of Plaintiffs’ allegations
16   regarding punitive damages and thus the Rule 12(b)(6) motion is proper. (Reply 3.)
17   The Court agrees. As analyzed below, it is undisputed that punitive damages are
18   available under at least some of the laws that Plaintiffs allege Defendants have
19   violated. Thus, Defendants are not arguing that punitive damages are unavailable as
20   a matter of law. The Court therefore will analyze the sufficiency of Plaintiffs’
21   allegations under Rule 12(b)(6).
22         B.     Legal Standard
23         A complaint must plead sufficient factual allegations to “state a claim to relief
24   that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
25   quotation marks and citations omitted). “A claim has facial plausibility when the
26   plaintiff pleads factual content that allows the court to draw the reasonable inference
27   that the defendant is liable for the misconduct alleged.” Id.
28         A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil

                                              –4–
 1   Procedure tests the legal sufficiency of the claims asserted in the complaint. Fed. R.
 2   Civ. P. 12(b)(6); Navarro v. Block, 250 F.3d 729, 731 (9th Cir. 2001). The court
 3   must accept all factual allegations pleaded in the complaint as true and must construe
 4   them and draw all reasonable inferences from them in favor of the nonmoving party.
 5   Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). To avoid a Rule
 6   12(b)(6) dismissal, a complaint need not contain detailed factual allegations, rather,
 7   it must plead “enough facts to state a claim to relief that is plausible on its face.” Bell
 8   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A Rule 12(b)(6) dismissal may
 9   be based on either a ‘lack of a cognizable legal theory’ or ‘the absence of sufficient
10   facts alleged under a cognizable legal theory.’” Johnson v. Riverside Healthcare
11   Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (quoting Balistreri v. Pacifica Police
12   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).
13         C.     Whether Plaintiff’s Allegations are Sufficient
14                       1.     Fair Housing Act
15         Plaintiffs’ first cause of action is brought under the Fair Housing Act (“FHA”),
16   42 U.S.C. § 3601, et seq. (Compl. ¶ 32.) The FHA allows for punitive damages “if
17   the court finds that a discriminatory housing practice has occurred.” 42 U.S.C.
18   § 3613(c)(1). Plaintiffs argue they have pled a violation of the FHA under sections
19   3604(b) and 3604(c). (Opp’n 7–10.) Section 3604(b) provides it is unlawful to
20   “discriminate against any person in the terms, conditions, or privileges of sale or
21   rental of a dwelling, or in the provision of services or facilities in connection
22   therewith, because of . . . familial status.” 42 U.S.C. § 3604(b). Section 3604(c)
23   provides it is unlawful to print or publish any notice, “with respect to the sale or
24   rental of a dwelling that indicates any preference, limitation, or discrimination based
25   on . . . familial status.” 42 U.S.C. § 3604(c).
26         Under federal law, punitive damages may be awarded for a defendant’s
27   “reckless or callous disregard” of a plaintiff’s federally protected rights. Smith v.
28   Wade, 461 U.S. 30, 51 (1983). A finding of reckless indifference “ultimately

                                                –5–
 1   focus[es] on the actor’s state of mind,” and requires that the defendant “at least
 2   discriminate in the face of a perceived risk that its actions will violate federal law to
 3   be liable in punitive damages.” Kolstad v. Am. Dental Ass'n, 527 U.S. 526, 535
 4   (1999). Courts have applied this standard to awards of punitive damages under the
 5   FHA. See So. Cal. Hous. Rights Ctr. v. Krug, 564 F. Supp. 2d 1138, 1153 (C.D. Cal.
 6   2007); United States v. Tropic Seas, 887 F. Supp. 1347, 1365 (D. Haw. 1995). An
 7   owner of housing may be liable for punitive damages if he or she “knew of or
 8   ratified” a discriminatory act by the owner’s agents or the corporation. Tropic Seas,
 9   887 F. Supp. at 1365. “[I]n general, intentional discrimination is enough to establish
10   punitive damages liability.” Inland Mediation Bd. v. City of Pomona, 158 F. Supp.
11   2d 1120, 1159–60 (C.D. Cal. 2001).
12         Here, Plaintiffs plead Defendants “intentionally and recklessly violated
13   Plaintiffs’ federally protected rights” and thus Plaintiffs are entitled to punitive
14   damages. (Compl. ¶ 28.) As the Court found previously, this is a conclusory
15   allegation. See Chapman, 2016 WL 7188279, at *4. Like in Chapman, Plaintiffs
16   include no allegations behind their “legal conclusions and a formulaic recitation of
17   the ‘intentional and reckless’ standard for punitive damages.” Id. at *3. Defendants’
18   involvement in the Chapman litigation may show that they allegedly acted “in the
19   face of a perceived risk” that their housing practices violate Plaintiffs’ federal rights.
20   Kolstad, 527 U.S. at 535. But Plaintiffs do not plead such an allegation. The bare
21   conclusory assertion that Defendants acted “intentionally and recklessly” is
22   insufficient. Therefore, the Court GRANTS Defendant’s Motion to Dismiss the
23   punitive damages allegations under the FHA.
24                       2.     Fair Employment and Housing Act (“FEHA”)
25         Punitive damages are also available under the California’s Fair Employment
26   and Housing Act (“FEHA”). See Cal. Gov’t Code § 12989.2. Defendants move to
27   dismiss Plaintiffs’ prayer for punitive damages under this cause of action as well.
28   Plaintiffs do not specifically allege they request punitive damages under state law.

                                                –6–
 1   See Compl. ¶ 28 (alleging Plaintiffs are entitled to punitive damages “under federal
 2   law”); id. at Prayer (praying for punitive damages generally without specification as
 3   to the cause of action). Because Plaintiffs do not allege they request punitive
 4   damages under California law and have no factual allegations why such damages are
 5   appropriate, the Court GRANTS Defendant’s Motion to Dismiss the punitive
 6   damages allegations under FEHA.
 7   III.   CONCLUSION
 8          For the foregoing reasons, the Court GRANTS Defendant’s Motion. (ECF
 9   No. 7.) Because Plaintiffs may be able to allege additional facts that will show they
10   are entitled to punitive damages under the standards articulated above, they are given
11   leave to amend. The scope of leave to file an amended complaint is limited to
12   amending only as to punitive damages to allege additional facts that cure the defects
13   identified in this order. Plaintiffs may not plead additional claims, add additional
14   parties, or add allegations that are not intended to cure the specific defects the Court
15   has noted. Should any amended complaint exceed the scope of leave to amend
16   granted by this order, the court will strike the offending portions under Rule 12(f).
17   See Fed. R. Civ. P. 12(f) (“The court may [act on its own to] strike from a pleading
18   an insufficient defense or any redundant, immaterial, impertinent, or scandalous
19   matter.”).
20          If Plaintiffs choose to file an amended complaint, they must do so no later than
21   June 14, 2019.
22          IT IS SO ORDERED.
23   DATED: May 24, 2019
24
25
26
27
28

                                               –7–
